internal_revenue_service number release date index number ---------------- ------------------------------------------- ------------------------------------- -------------------------------------- ---------------------------------- --------------------------------------- ---------------------------- - --------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ id no ------------- telephone number --------------------- refer reply to cc ita b03 plr-124503-03 date date ------------ ------------------------------------- legend corporation --------------------- ------------------------------------------------- foundation ------------------------------------------------- state1 state2 dear --------------- this letter responds to a ruling_request jointly submitted by corporation and the foundation by a letter dated date as supplemented by letters dated date date date and date corporation and the foundation requested identical letter rulings on the issues listed below corporation and the foundation have executed forms tax information authorizations allowing each to receive the other’s confidential tax information related to the joint ruling_request both corporation and the foundation have the same authorized representatives ------------- plr-124503-03 previously corporation and the foundation jointly submitted a ruling_request based on an earlier version of the draft stock_option pledge agreement the foundation received plr date this ruling letter is based on a later version of the draft stock_option pledge agreement and encompasses the factual scenarios arising under plr this letter as of its effective date supercedes plr issue sec_1 whether the pledge of the options by corporation constitutes an act of self-dealing between the foundation and a disqualified_person under the provisions of sec_4941 of the internal_revenue_code whether the exercise of the options by the foundation pursuant to the net exercise procedure will constitute an act of self-dealing between the foundation and a disqualified_person under sec_4941 of the code whether the exercise of the options by an unrelated charity will constitute an act of self-dealing between the foundation and a disqualified_person under sec_4941 of the code whether any proceeds that the foundation receives upon the transfer of options to the unrelated charities will be excluded from the computation of the foundation's net_investment_income under sec_4940 of the code whether the gain on the foundation's exercise of the options through the net exercise procedure or sale of the options to an unrelated charity will not be subject_to tax on unrelated_business_taxable_income imposed by sec_511 of the code a if the foundation transfers the options to an unrelated charitable_organization and that charitable_organization engages in a cash exercise of the options whether corporation will be entitled to a charitable_contribution_deduction under sec_170 of the code upon the exercise of the options by the unrelated charitable_organization and whether such deduction will be for an amount equal to the difference between the exercise price and the fair_market_value of the corporation stock transferred upon the exercise plus cash distributed in lieu of a fractional share subject_to the flush language of sec_170 concerning requirements for use of contributions made by corporations and subject_to the limitations on the amount of a charitable_contribution_deduction of a corporation under sec_170 b if the foundation engages in a net exercise of the options whether corporation will be entitled to a charitable_contribution_deduction at the time of the net exercise and whether such deduction will be for an amount equal to the fair_market_value of the corporation stock transferred to the foundation upon the net exercise plus cash plr-124503-03 distributed in lieu of a fractional share subject_to the flush language of sec_170 concerning requirements for use of contributions made by corporations and subject_to the limitations on the amount of a charitable_contribution_deduction of a corporation under sec_170 c if the foundation transfers the options to an unrelated charitable_organization and that charitable_organization engages in a net exercise of the options whether corporation will be entitled to a charitable_contribution_deduction at the time of the net exercise and whether such deduction will be for an amount equal to the fair_market_value of the corporation stock transferred to the charitable_organization upon the net exercise plus cash distributed in lieu of a fractional share subject_to the flush language of sec_170 concerning requirements for use of contributions made by corporations and subject_to the limitations on the amount of a charitable_contribution_deduction of a corporation under sec_170 facts corporation is a for-profit state1 corporation its publicly held stock is listed on the new york stock exchange it is the common parent of an affiliated_group_of_corporations filing consolidated federal_income_tax returns the foundation was established as a state2 trust pursuant to a declaration of trust to provide a vehicle for corporation's charitable giving pursuant to a letter_ruling issued by the irs the foundation is recognized as exempt from tax under sec_501 and is a private_foundation within the meaning of sec_509 the foundation was organized for the purpose of making distributions to or for_the_use_of organizations described in sec_170 and or corporation is a substantial_contributor to the foundation and as such is a disqualified_person with respect to the foundation within the meaning of sec_4946 each of the foundation's trustees is an officer of corporation corporation proposes to pledge to the foundation stock_options for the purchase of shares of common_stock of corporation corporation stock pursuant to a stock_option pledge agreement corporation will not receive any consideration for its pledge of the options the business_purpose of the pledge of the options is to further the charitable purposes of the foundation and other charitable organizations the options will be exercisable at a price specified in the stock_option pledge agreement the exercise price may be equal to or greater than or less than the closing price of corporation stock on the new york stock exchange on the date that the option pledge agreement between corporation and the foundation is executed the option pledge agreement may provide for a cap on the maximum value that may be realized plr-124503-03 upon exercise of the option regardless of how high the trading price of corporation stock rises the options may be exercisable in whole or in part at any time and from time to time beginning on a date specified in the option pledge agreement which may be the date the option pledge agreement is executed or a later date and ending on a specified date or the options may be exercisable only on one date as specified in the option pledge agreement the option pledge agreement may provide that the options will automatically be exercised if corporation stock reaches a certain trading price the foundation will not directly exercise the options because payment of the purchase_price to corporation could constitute self-dealing within the meaning of sec_4941 instead it is anticipated that the foundation will either transfer the options to an unrelated charitable_organization or engage in a net exercise with corporation through a procedure more fully described below under the option pledge agreement the foundation will have the power to transfer the options or any portion thereof to one or more unrelated charitable organizations i described in sec_170 and sec_501 and ii that are not private_foundations under sec_509 or organizations described in sec_509 the option agreement will define an unrelated charitable_organization as a charitable_organization that is i not controlled by the foundation and ii not controlled by any person or entity that is a disqualified_person as defined in sec_4946 with respect to the foundation generally the options will be exercisable in whole or in part and depending on the terms of the option may be exercisable from time to time by a written notice of exercise delivered to corporation upon the exercise of the options the certificate or certificates for shares of corporation stock as to which the options will have been exercised or other evidence of ownership will be delivered to the person or persons exercising the options or to such other party as the exercising person may designate in addition the option pledge agreement will provide a cash-less exercise net exercise procedure in which the holder of the options makes no cash payment to corporation the foundation will have this power and an unrelated charitable_organization to which the options are transferred may have this power under the net exercise procedure the holder would elect to receive shares of corporation stock equal to the net value of the options being exercised on the date of exercise subject_to a cap on the maximum value that may be received if the option pledge agreement includes such a provision the net value of the options is calculated by subtracting the exercise price for the number of options being exercised from the value of the shares that the holder would have received upon a direct exercise which would reflect the cap amount if the option pledge agreement includes such a provision if the holder were to elect the net exercise procedure the holder would notify corporation of the number of options being exercised along with written notice of its election to use the net exercise plr-124503-03 procedure and corporation would issue to the holder the number of shares of corporation stock computed using the formula specified in the option pledge agreement whenever any of the calculations would result in the delivery of a fractional share upon exercise the number of shares to be delivered shall be rounded down to the nearest whole number and in lieu of a fractional share corporation shall make a cash payment equal to the value thereof based on fair_market_value there are two ways that the foundation will be able to obtain value from the option pledge from corporation it will either i use the net exercise procedure to effect a transfer of corporation stock from corporation in satisfaction of its pledge obligation or ii transfer the options to one or more unrelated charities the foundation may transfer the options to an unrelated charity for consideration which may be a price negotiated at arm's length less an agreed-upon discount the fair_market_value of the option would be affected by the terms in the option pledge agreement alternatively the foundation might choose to transfer options to an unrelated charity without consideration the unrelated charity would be expected to exercise the options prior to their expiration corporation will comply with the record keeping and return requirements of sec_1_170a-13 to the extent applicable law and analysis - issues law sec_4941 of the code provides that the term self-dealing includes any lending of money or other extension of credit between a private_foundation and a disqualified_person sec_53_4941_d_-2 of the foundation and similar excise_taxes regulations provides that the making of a promise pledge or similar arrangement to a private_foundation by a disqualified_person whether evidenced by an oral or written_agreement a promissory note or other instrument of indebtedness to the extent motivated by charitable intent and unsupported by consideration is not an extension of credit within the meaning of this paragraph before the date of maturity sec_53_4941_d_-1 of the regulations provides that the term indirect self- dealing includes any transaction between a disqualified_person and an organization controlled by a private_foundation within the meaning of sec_53_4941_d_-1 sec_53_4941_d_-1 of the regulations provides for purposes relative to acts of indirect self-dealing under sec_4941 of the code two basic tests for determining whether an organization is controlled by a private_foundation there is control if the foundation or one of its foundation managers acting only in such capacity may plr-124503-03 only by aggregating their votes or positions of authority require the organization to engage in a transaction which if engaged in with the private_foundation would constitute self-dealing or in the case of a transaction between the organization and a disqualified_person if such disqualified_person together with one or more persons who are disqualified persons by reason of such a person's relationship within the meaning of sec_4946 through g to such disqualified_person may only by aggregating their votes or positions of authority with that of the private_foundation require the organization to engage in such a transaction the regulation also provides that an organization will be considered to be controlled by a private_foundation or by a private_foundation and disqualified persons if such persons are able in fact to control the organization even if their aggregate voting power is less than percent of the total voting power of the organization's governing body or if one or more of such persons has the right to exercise veto power over the actions of such organization relevant to any potential acts of self-dealing sec_511 of the code imposes a tax on the unrelated_business_taxable_income of organizations described in sec_501 of the code sec_512 of the code defines unrelated_business_taxable_income as the gross_income earned by an organization from an unrelated_trade_or_business which is regularly carried on less applicable deductions sec_512 of the code excludes from unrelated_business_taxable_income gains or losses from the sale exchange or other_disposition of property other than a stock_in_trade or other_property of a kind which would properly be includible in inventory if on hand at the close of the taxable_year or b property_held_primarily_for_sale to customers in the ordinary course of the trade_or_business in 755_f2d_404 5th cir the court held that gain from the sale of timberland was excluded from the computation of an organization's capital_gain_net_income the court stated that property that produces capital_gain through appreciation is not an independent category of property whose disposition will be taxable and that the regulations to the extent that they imply it is are invalid because they exceed the scope of the code provisions analysis because the pledge of the option was given without any consideration for the purpose of furthering the charitable purposes of the foundation and other unrelated charitable organizations the pledge of the stock_options by corporation to the foundation does not constitute an act of self-dealing between corporation and the foundation sec_53_4941_d_-2 of the regulations such pledges are not extensions of credit pursuant to sec_53_4941_d_-2 of the regulations corporation pledged the stock_options and will satisfy the options with plr-124503-03 common_stock equal in value to the pledged options because the pledged stock_options were given gratuitously the substitution of common_stock in satisfaction of the pledged stock_options before the expiration date will not result in a self-dealing sale_or_exchange of property between corporation and the foundation thus the foundation's use of the net exercise provisions to collect corporation's pledge obligation will not result in a self-dealing sale_or_exchange of property between corporation and the foundation the transfer of the option by the foundation to an unrelated charity will not be an act of self-dealing since the cancellation of the enforceable pledge will be for consideration paid_by a non-disqualified person or an entity not controlled by a disqualified_person the consideration will be an amount negotiated at arm’s length - equal to the difference between the fair_market_value of the stock subject_to the option on the date of the transfer less an agreed upon discount or the black-scholes value of the option since a representation has been made that the unrelated charity will not be controlled by the foundation as defined in sec_53_4941_d_-1 of the regulations the exercise of the stock_option by the unrelated charity will not constitute an act of self- dealing between the foundation and a disqualified_person as concluded in zemurray foundation v united_states cited above the tax on capital_gain through appreciation applies only to non-charitable assets susceptible to use to produce interest dividends rents and royalties stock_options are not such assets accordingly the foundation's proceeds from the sale of the stock_options to an unrelated charity would be excluded from the computation of the foundation's net_investment_income under sec_4940 of the code because the foundation will not hold the stock_options either as stock_in_trade inventory or for sale in the ordinary course of business the gain on the sale of the stock_options will be excluded from the computation of unrelated_business_taxable_income under sec_512 of the code gain on the sale of the stock_options by the foundation to an unrelated charity will not produce any unrelated_business_taxable_income because the sale comes within the exclusion under sec_512 of the code the exceptions to the exclusion do not apply because the foundation does not resemble a merchant who acquires or produces property to sell to customers furthermore the foundation's receipt of common_stock pursuant to the net exercise of the stock_options is simply the collection of a pledge obligation that will not create unrelated_business_income under sec_512 of the code conclusions - issues plr-124503-03 the pledge of the options by corporation will not constitute an act of self-dealing between the foundation and a disqualified_person under the provisions of sec_4941 of the code the exercise of the options by the foundation pursuant to the net exercise procedure will not constitute an act of self-dealing between the foundation and a disqualified_person under sec_4941 of the code the exercise of the options by an unrelated charity will not constitute an act of self- dealing between the foundation and a disqualified_person under sec_4941 of the code any proceeds that the foundation receives upon the transfer of options to an unrelated charity will be excluded from the computation of the foundation's net_investment_income under sec_4940 of the code gain on the foundation's exercise of the options through the net exercise procedure or sale of the stock_options to an unrelated charity will not be subject_to tax on unrelated_business_taxable_income imposed by sec_511 of the code this letter does not address the treatment of the foundation's ownership of stock_options in the minimum_investment_return under sec_4942 of the code law and analysis - issue sec_170 of the code provides the general_rule that subject_to certain limitations there shall be allowed as a deduction any charitable_contribution as defined in sec_170 payment of which is made within the taxable_year a charitable_contribution shall be allowable as a deduction only if verified under regulations prescribed by the secretary see also sec_1_170a-1 of the income_tax regulations sec_1_170a-1 provides that any charitable_contribution as defined in sec_170 actually paid during the taxable_year is allowable as a deduction in computing taxable_income irrespective of the method_of_accounting employed or of the date on which the contribution is pledged see also sec_1_461-1 however charitable_contributions by corporations may under certain circumstances be deductible even though not paid during the taxable_year as provided in sec_170 and sec_1_170a-11 sec_1_170a-1 provides that ordinarily a contribution is made at the time delivery is effected sec_1_170a-1 provides that if a charitable_contribution is made in property other than money the amount of the contribution is the fair_market_value of the property at the time of the contribution reduced as provided in sec_170 and section plr-124503-03 170a-4 a or sec_170 and sec_1_170a-4a sec_1_170a-1 provides that the fair_market_value is the price at which the property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or sell and both having reasonable knowledge of relevant facts revrul_68_174 1968_1_cb_81 provides that a debenture bond or a promissory note issued and delivered by the obligor to a charitable_organization described in sec_170 represents a mere promise to pay at some future date and is not a payment for purposes of deducting a contribution under sec_170 cf revrul_78_38 1978_1_cb_67 revrul_75_348 1975_2_cb_75 holds that a corporation that pledges to sell shares of its common_stock at a specified price to a charitable_organization described in sec_170 is entitled to a charitable_contribution_deduction in the taxable_year in which the pledge is exercised the amount of the contribution is the excess of the fair_market_value of the shares on the date the pledge is exercised over the exercise price also because of the provisions of sec_1032 no gain will be recognized by the corporation as a result of the exercise of the pledge agreement revrul_82_197 1982_2_cb_72 concludes that an individual who grants an option on real_property to a charitable_organization described in sec_170 is allowed a charitable_contribution_deduction for the year in which the organization exercises the option the amount of the contribution is the excess of the fair_market_value of the property on the date the option is exercised over the exercise price conclusion - issue a if the foundation transfers the options to an unrelated charitable_organization and that charitable_organization engages in a cash exercise of the options corporation will be entitled to a charitable_contribution_deduction under sec_170 of the code only upon the exercise of the options by the unrelated charitable_organization and such deduction will be for an amount equal to the difference between the exercise price and the fair_market_value of the corporation stock transferred upon the exercise plus cash distributed in lieu of a fractional share subject_to the flush language of sec_170 concerning requirements for use of contributions made by corporations and subject_to the limitations on the amount of a charitable_contribution_deduction of a corporation under sec_170 b if the foundation engages in a net exercise of the options corporation will be entitled to a charitable_contribution_deduction only at the time of the net exercise and such deduction will be for an amount equal to the fair_market_value of the corporation stock transferred to the foundation upon the net exercise plus cash distributed in lieu of a fractional share subject_to the flush language of sec_170 concerning requirements for use of contributions made by corporations and subject_to the plr-124503-03 limitations on the amount of a charitable_contribution_deduction of a corporation under sec_170 c if the foundation transfers the options to an unrelated charitable_organization and that charitable_organization engages in a net exercise of the options corporation will be entitled to a charitable_contribution_deduction only at the time of the net exercise and such deduction will be for an amount equal to the fair_market_value of the corporation stock transferred to the charitable_organization upon the net exercise plus cash distributed in lieu of a fractional share subject_to the flush language of sec_170 concerning requirements for use of contributions made by corporations and subject_to the limitations on the amount of a charitable_contribution_deduction of a corporation under sec_170 if the stock that corporation transfers is subject_to restrictions that may materially affect the fair_market_value of the stock compare sec_1_170a-13 because this letter could help resolve any future questions about your income_tax responsibility please keep a copy of this letter_ruling in your permanent records except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any item discussed or referenced in this letter this ruling is directed only to the organization requesting it sec_6110 of the code provides that it may not be used or cited as precedent copies of this letter are being sent to your authorized representatives in accordance with the power_of_attorney on file with this office as modified by the submission dated date sincerely christopher f kane chief branch office of associate chief_counsel income_tax accounting enclosures cc copy of this letter copy for sec_6110 purposes
